Case 19-34054-sgj11 Doc 1796-13 Filed 01/22/21             Entered 01/22/21 16:43:17        Page 1 of 3

  Isaac Leventon
  Compensation and Benefit Statement                                                            SE13
  Job Title: Assistant General Counsel
  Department: Legal
  EARNINGS AND AWARDS

  2018 Base Salary (as of 12/31/18)                                                            $235,000


  2018 Combined Performance and Retention Bonus (breakdown below):                             $400,000

          2018 Performance Cash Bonus Award $100,000
            • The Performance Bonus will be paid on February 28, 2019 as an award for your 2018
            performance
          2018 Retention Bonus Award
            • A Retention Bonus of $100,000 will be paid on each of the following date(s) as an employee
            retention incentive: August 30, 2019, February 28, 2020, August 31, 2020


  2018 Other Awards
     401(k) Match                                                                              $ 4,800
     Estimated 2018 Profit Sharing (will be contributed in 2019)                               $ 20,625
     *Final profit sharing award subject to passing IRS mandated testing
     2018 Deferred Compensation Award                                                          $ 75,000
            • Award composition and details to be finalized by April 30, 2019
            • Award vests May 31, 2022
            • Employee must be employed on vesting date to receive and vest in award

  2018 Total Earnings and Awards                                                               $735,425

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                   $ 26,355
  Life, AD&D and Disability Insurance                                                          $ 1,210
  Executive Life Insurance                                                                     $ 585
  Daily Catered Lunches                                                                        $ 3,000
  Parking                                                                                      $ 1,080
  Gym Membership                                                                               $ 264

  2018 Estimated Total Value of Highland Paid Benefits                                         $ 32,493

  TOTAL COMPENSATION PACKAGE                                                                   $767,918
Case 19-34054-sgj11 Doc 1796-13 Filed 01/22/21              Entered 01/22/21 16:43:17        Page 2 of 3

  Isaac Leventon
  Compensation and Benefit Statement

  Job Title: Assistant General Counsel
  Department: Legal
  EARNINGS AND AWARDS

  2017 Base Salary (as of 12/31/17)                                                            $220,000

                  Effective March 1, 2018, your new base salary will be: $235,000

  2017 Combined Performance and Retention Bonus (breakdown below):                             $400,000

          2017 Performance Cash Bonus Award $ 100,000
            • The Performance Bonus will be paid on February 28, 2018 as an award for your 2017
            performance
          2017 Retention Bonus Award
            • A Retention Bonus of $ 100,000 will be paid on each of the following date(s) as an employee
            retention incentive: August 31, 2018, February 28, 2019, August 30, 2019

  2017 Other Awards
     401(k) Match                                                                              $ 4,800
     Estimated 2017 Profit Sharing (will be contributed in 2018)                               $ 20,250
     *Final profit sharing award subject to passing IRS mandated testing
     2017 Deferred Compensation Award                                                          $ 68,000
            • Award composition and details to be finalized by March 31, 2018
            • Award vests May 31, 2021
            • Employee must be employed on vesting date to receive and vest in award

  2017 Total Earnings and Awards                                                               $713,050

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                   $ 26,246
  Life, AD&D and Disability Insurance                                                          $ 1,153
  Executive Life Insurance                                                                     $ 585
  Daily Catered Lunches                                                                        $ 3,000
  Parking                                                                                      $ 1,080
  Gym Membership                                                                               $ 264

  2017 Estimated Total Value of Highland Paid Benefits                                         $ 32,328

  TOTAL COMPENSATION PACKAGE                                                                   $745,378


  Waiver and Release Payment in 2017                                                           $ 4,400
Case 19-34054-sgj11 Doc 1796-13 Filed 01/22/21                                             Entered 01/22/2

 Isaac Leventon
 Compensation and Benefit Statement

 Job Title: Assistant General Counsel
 Department: Legal
 EARNINGS AND AWARDS

 2016 Base Salary (as of 12/31/16)                                                             $220,000



 2016 Combined Performance and Retention Bonus (breakdown below):                              $350,000

         2016 Performance Cash Bonus Award $ 87,500
           • The Performance Bonus will be paid on February 28, 2017 as an award for your 2016
           performance
         2016 Retention Bonus Award
           • A Retention Bonus of $ 87,500 will be paid on each of the following date(s) as an employee
           retention incentive: August 31, 2017, February 28, 2018, August 31, 2018

 2016 Other Awards
    401(k) Match                                                                               $ 10,322
    Estimated 2016 Profit Sharing (will be contributed in 2017)                                $ 19,875
    *Final profit sharing award subject to passing IRS mandated testing
    2016 Deferred Compensation Award                                                           $350,000
           • Award composition and details to be finalized by March 31, 2017
           • Award vests May 31, 2020
           • Employee must be employed on vesting date to receive and vest in award
           • $300,000 of this award is due to your work on a special project


 2016 Total Earnings and Awards                                                                $950,197

 HIGHLAND PAID BENEFITS
 Medical & Dental Insurance                                                                    $ 24,281
 Life, AD&D and Disability Insurance                                                           $ 1,153
 Executive Life Insurance                                                                      $ 585
 Daily Catered Lunches                                                                         $ 3,000
 Parking                                                                                       $ 1,080
 Gym Membership                                                                                $ 264



 2016 Estimated Total Value of Highland Paid Benefits                                          $ 30,363


 TOTAL COMPENSATION PACKAGE                                                                    $980,560
